Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 3/03/2020. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Appellant's representative, Monique Perdok at 612 373-6905 on 1/21/2021, and then again in a follow-up interview on 1/28/2021.

In Claim 17, the phrase “an electroporation electrode array shaped to model a cochlear implant prosthesis configured for temporary insertion into the cochlear for performing electroporation and subsequently removed,” is replaced with “an electroporation electrode array shaped to model a cochlear implant prosthesis for performing electroporation and subsequently removed,”. 

3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Appellant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
In regard to claim 17, the prior art does not teach or fairly suggest an electrode array shaped as a cochlear implant comprising external electroporation circuitry s to 500ms of at least 10 volts so as to transfect cells of the cochlea.
Specifically, the prior art of Clark (Ann NY Acad Sci, 1983, 405:191-201, prior art of record) teaches an electrode array shaped as a cochlear implant (i.e., 4 band linear electrode array) (p. 200, Fig. 10), but is silent to circuitry to provide at least a 10 volt stimulation.
	In addition, Badi  (Arch Oto Head Neck Surg, 2002, 128:1019-1025, see IDS filed 4/12/2017) teaches a sharp electrode array for stimulating the cochlear nerve, which further comprises circuity capable of generating a 10 volt stimulation (see Grass Instruments, p. 4, 1st para) (i.e., electroporation-driving circuitry).
	However, Appellant persuasively argues that the stimulation circuity of Badi would not provide at least a 10 volt stimulation to an electrode array during it’s normal use and operation because the stimulation circuitry of Badi is routed through photoelectric stimulus isolation units, which modify the voltage stimulation into a low current stimulus to be delivered to the electrode array. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 13-27 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633                                                                                                                                                                                                        


	/CHRISTOPHER M BABIC/             Supervisory Patent Examiner, Art Unit 1633